Case 1:19-bk-12968-MT              Doc 22      Filed 01/27/20        Entered 01/27/20 12:45:35          Desc
                                                Page 1 of 4


 Elizabeth F. Rojas
 15260 Ventura Blvd.
 Suite 710
 Sherman Oaks, CA 91403
 Telephone: (818) 933-5700
 Facsimile: (818) 933-5755

                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

     IN RE                                                CHAPTER 13
                                                          CASE NO. 1:19-bk-12968-MT
     Kevin Frederick Montague
                                                          TRUSTEE'S OBJECTION TO CONFIRMATION
                                                          OF PLAN; DECLARATION; NOTICE OF
                                                          POSSIBLE DISMISSAL OR CONVERSION

                                                          DATE/TIME: February 25, 2020 9:30 am
                                       DEBTOR             21041 Burbank Blvd.
                                                          Courtroom 302
                                                          Woodland Hills, CA 91367-1367


The Trustee objects to confirmation of the plan because all requirements for confirmation as set forth in
Title 11 of the United States Code and the Rules have not been met.

The Trustee requests, should all requirements not be met, that confirmation of the plan be denied, the
case be dismissed or converted to Chapter 7 and for such other relief as the Court may deem appropriate.

THE FAILURE OF THE DEBTOR (OR THE ATTORNEY FOR THE DEBTOR) TO APPEAR AT THE
CONFIRMATION HEARING, OR TO FULLY COMPLY WITH ALL REQUIREMENTS FOR PLAN
CONFIRMATION, MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.



DATED: January 27, 2020                                                       /s/ Elizabeth F. Rojas


       I, Elizabeth F. Rojas, declare as follows:

1.     I am the Trustee in this matter, Kevin Frederick Montague, 1:19 -bk-12968-MT, and I have personal
       knowledge of files and records kept by my office in the regular course of business. I have personally
       reviewed the files and records kept by my office in the within case. The following facts are true and
       correct and within my own personal knowledge and I could and would testify competently thereto if
       called upon to do so.

2.     I object to confirmation of the proposed plan because of the deficiencies set forth in the attached
       which is incorporated herein by reference. These deficiencies existed prior to or at the time of the
       11 USC §341(a) meeting in this matter.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed at Sherman Oaks, California on January 27, 2020.                     /s/ Elizabeth F. Rojas
Case 1:19-bk-12968-MT            Doc 22      Filed 01/27/20          Entered 01/27/20 12:45:35          Desc
                                              Page 2 of 4
                                                        1:19-bk-12968-MT            Kevin Frederick Montague


I oppose plan confirmation because the Debtor has failed to:


         schedule debts within the limits of 11 USC §109(e); and therefore ineligible; and/or Debtor is not
         eligible to be a Chapter 13 Debtor as follows:

         disclose [11 USC §521, LBR 1017-1(b)]
               assets      creditors   income            prior case


     X serve all creditors using court mandated notice form with a copy of the plan pursuant to FRBPs
         2002(b), 7004 and LBR 3015-1(b)(3);
          - Mandatory Notice of Hearing form 3015-1.02 with copy of Plan attached is deficient: No
         response time listed


     X provide the Trustee documentation of all income (as well as any contributor's income) seven
         days before the §341(a) Meeting of Creditors. LBR 3015-1(c)(3), 11 USC § 521;
          - Short form business report.Self-employment income ($3,250) (business report provided
         includes Social Security and other government benefits - these should be separated from
         business income and evidence provided):
          - 2019 Year-to-Date Income/Expense
          - 6 months bank statements, complete for all accounts; also include summary page (only
         received 1 for November and that was at $4601.68 )


     X meet the business reporting requirements regarding Debtor's business or self-employment,
         LBR 3015-1(c)(4);
          - Short form business report.Self-employment income ($3,250) (business report provided
         includes Social Security and other government benefits - these should be separated from
         business income and evidence provided):
          - 2019 Year-to-Date Income/Expense
          - 6 months bank statements, complete for all accounts; also include summary page (only
         received 1 for November and that was at $4601.68 )

         provide to the Trustee completed copies of the Federal and State income tax returns, 11 USC §
         § 1308 and 521, LBR 3015-1(c)(3).

     X propose a plan that is feasible 11 USC § 1325(a)(6); the plan may be infeasible because
                     certain claims are not included and/or the amount provided is insufficient

Comparison of Filed Claims to Claims Stated in Plan :
Creditor            Acct #              Class            Claim            Plan             Notes
HSBC(Ocwen/PHH) (5740436; clm 5-1       S/2              $45,782          $42,000          dir-1st TD

                     income is not sufficient enough to fund it

                     plan payment will not retire debt within term

                  X the plan does not propose treatment and/or properly treat all scheduled, priority
                     and/or secured creditors; and/or plan deficiencies as follows:
                     - : Resolve PHH claim (HSBC/Ocwen)


     X    propose a plan that represents the Debtor's best effort 11 USC §1322; 11 USC §1325
         - Provide evidence of date of birth for $157k homestead exemption (Debtor single, 63 and
         no dependents - no evidence of permanent disability provided )
                     unreasonable and/or unnecessary expenses are scheduled
                     the budget surplus exceeds the monthly plan payment
Case 1:19-bk-12968-MT        Doc 22     Filed 01/27/20     Entered 01/27/20 12:45:35        Desc
                                         Page 3 of 4
                  comply with the Means Test as required by the Code, In re Kagenveama, 541 F3d
                  868, and/or In re Lanning, 1330 S.Ct.2464

      propose a plan that provides creditors as much as would be received under Chapter 7
      11 USC §1325(a)(4).

   X other issues as stated below:
      - : Mortgage payments are $2,709 vs $1,509 scheduled. ||
      - Objecting Creditors: HSBC/PHH ($42,588 arrears) (Sean Ferry) [$45,782/POC]
        Case 1:19-bk-12968-MT                   Doc 22         Filed 01/27/20           Entered 01/27/20 12:45:35                    Desc
                                                                Page 4 of 4
 In Re: Kevin Frederick Montague                                                               Chapter 13

                                                                               Debtor(s)       Case Number: 1:19-bk-12968-MT


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15260 Ventura Blvd., Suite 710, Sherman Oaks, CA 91403


A true and correct copy of the foregoing document entitled: TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN;
DECLARATION; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005 -2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
1/27/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

UNITED STATES TRUSTEE (SV): USTPREGION16.SV.ECF@USDOJ.GOV
SCOTT KOSNER: TYSON@TYSONFIRM.COM

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 1/27/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

KEVIN FREDERICK MONTAGUE, 5744 BURNET AVENUE, VAN NUYS, CA 91411

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL :
Pursuant to F.R.Civ.P.5 and/or controlling LBR, on 1/27/2020, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method ), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


1/27/2020                    Roderick Mathieson                                               /s/ Roderick Mathieson
 Date                        Printed Name                                                       Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012
                                                                                                F 9013-3.1.PROOF.SERVICE
